Citation Nr: 0803237	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left 
orchiectomy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1971 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, PA.  

In October 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1.  The veteran's residuals of a left orchiectomy are due to 
a congenital defect.  

2.  There was no superimposed disease or injury during 
military service that resulted in any increased disability.


CONCLUSION OF LAW

Residuals of a left orchiectomy were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter, 
dated in April 2004 regarding the veteran's claim for service 
connection.  In the letter, the veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain VA records and records of other Federal agencies and 
that he could submit private medical records.  The veteran 
was asked to submit any evidence that would include that in 
his possession.  In July 2006 the veteran received notice of 
the provisions for disability ratings and for the effective 
date of the claim, that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of April 2004, as the claim of service connection for 
residuals of a left orchiectomy is denied, no disability 
rating or effective date can be assigned as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records and sought an opinion from the Veterans 
Health Administration (VHA).  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90.  
According to the VA General Counsel's opinion, however, a 
congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs 
during military service, service-connection may be warranted 
for the resultant 
disability.  VAOPGCPREC 82-90.

Factual Background

Service medical records showed the veteran underwent a left 
orchiopexy at the age of 10.  During service, in November 
1974, he had a diagnosis of an atrophic left testicle and 
underwent a left orchiectomy.

While in service the veteran was technician in urology and 
contends that exposure to radiation contributed to the 
progressive atrophy of the left testicle.  He claims that he 
was advised to have the testicle removed due to reported 
increased incidences of testicular carcinoma.  

The veteran was afforded a VA examination in January 2005.  
He complained of pain.  The examiner noted he suffered 
primarily from poor body image and difficulty in sexual 
relationships. 

The veteran argues that his cryptorchism preexisted service 
and was aggravated by service.  He noted his in-service 
surgery was not based on a firm medical foundation and left 
him mutilated because a prosthesis was not placed. 

A September 2007 VHA opinion is of record.  The examiner 
explained that the veteran's left cryptorchism was the result 
of a congenital defect and was corrected surgically by 
orchiopexy in 1963.  His in-service left orchiectomy was due 
to complaints of pain and may have been associated with the 
left testicle and increased risk for development of 
malignancy in an undescended testicle.  

The examiner opined that the veteran's exposure to radiation 
in his work as a urology technician did not contribute to the 
progression of testicular atrophy because such exposure would 
affect the other testicle and could have possibly led to 
infertility.  The veteran has been able to father children.  

Analysis

On the basis of the VHA opinion, the veteran's left 
cryptorchism was a congenital defect.  Therefore his 
residuals of a left orchiectomy are due to a congenital 
defect.  This is not by law, a disease or injury, it requires 
more than an increase in severity during service in order to 
warrant a grant of service connection.  The evidence must 
show that the veteran's congenital defect was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90.  

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in any increased disability.  While the veteran 
contends that his orchiectomy was due to radiation exposure, 
the VHA examiner, a medical doctor, after reviewing the 
claims folder concluded the veteran's exposure to radiation 
did not contribute to the progression of testicular atrophy.  
The Board finds this opinion to be probative as it is well 
reasoned and consistent with other medical evidence of 
record.  Thus, the Board finds that there was no superimposed 
disease or injury.

Absent superimposed disease or injury, service connection may 
not be allowed for residuals of the veteran's left 
orchiectomy, as this was not due to a disease or injury 
within the meaning of applicable legislation.


ORDER

Entitlement to service connection for residuals of a left 
orchiectomy is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


